DETAILED ACTION
The following action is in response to the election filed for application 17/279,698 on June 14, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 14, 2022.
	Please Note:  although it is believed the “mathematical model” refers of the elected species within the specification (see paragraph 48), applicant does refer to both species as a projected mathematical model at times (the “projected mathematical model” only being a label). 

Specification
The disclosure is objected to because of the following informalities: Step S2 of Figure 2 is not discussed in the specification.  
Step S1 is described in paragraphs 37 and 39 and Step S3 is described in paragraph 49, but Step S2 is not labeled within the specification.
Appropriate correction is required.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Locker ‘067 (from IDS).  With regard to claim 11, Locker teaches a method for populating a controller 14 for a motor vehicle with data, the method comprising: providing the controller with a storage device (within 14); producing a projected mathematical model 9 of at least one section of a drive train 8 with a transmission 5, wherein the projected mathematical model describes the drive train in a state with a transmission ratio of 1 (paragraph 11; with any speed ratios between the motor and drive wheel (being transmission 5), including 1), wherein the projected mathematical model is usable to model different transmissions having ratios other than 1 (paragraph 11; paragraph 57); and storing the projected mathematical model in the storage device of the controller 14.  With regard to claim 12, Locker teaches the method, wherein the section of the drive train is modeled as at least two masses (paragraph 57) coupled to one another via a spring element and/or via a damping element c/d.  With regard to claim 13, Locker teaches a method for operating a motor vehicle, wherein the motor vehicle comprises a drive train with at least one transmission 5, and a controller 14, the method comprising:  producing a projected mathematical model 9 of at least one section of a drive train 8 with a transmission 5, wherein the projected mathematical model describes the drive train in a state with a transmission ratio of 1 (paragraph 11; with any speed ratios between the motor and drive wheel (being transmission 5), including 1), wherein the projected mathematical model is usable to model different transmissions having ratios other than 1 (paragraph 11; paragraph 57); and storing the projected mathematical model in the storage device of the controller 14;  scaling parameters and/or variables of the projected mathematical model 9 on the basis of an actual transmission ratio of the at least one transmission (paragraph 57); and generating at least one system matrix (table with filled variables as they vary) on the basis of the projected mathematical model and the scaled parameters and/or variables (paragraph 57).  With regard to claim 14, Locker teaches the method, wherein the parameters and/or variables are scaled such that the projected mathematical model models the at least one section of the drive train 8.  With regard to claim 15,   Locker teaches the method, wherein at least one motor vehicle function is controlled on the basis of the system matrix (paragraph 58). With regard to claim 16, Locker teaches the method, wherein a drive machine of the motor vehicle is controlled based on the system matrix (paragraph 58).  With regard to claim 18, Locker teaches the method, wherein the actual value of the transmission ratio of the transmission is a current actual value of the transmission ratio transmitted to the controller (paragraph 57).  With regard to claim 20, Locker teaches a motor vehicle comprising: a drive train comprising: a transmission having a transmission ratio, and a controller 14, wherein the motor vehicle is configured to carry out the method of claim 13 (see rejections of claim 13).



Response to Arguments
With regard to the Locker reference, applicant argues the following:
 Locker does not describe that its drive train model "describes the drive train in a state with a transmission ration of 1," as claimed. In other words, there is no indication that model is a model of the "transmission ratio of 1" state of the drive train. 
Locker does not describe that the drive train model is "useable to model different transmissions having transmission ratios other than 1," as further claimed. Locker is again entirely silent here.

Locker teaches the drivetrain comprising a transmission 5 (Fig. 1), wherein the drivetrain model is projected  taking into account the differential speed between the electric motor 3 and the wheel 7 (which would include the transmission ratio of transmission 5).  In paragraph 4 of the specification, Locker explains the state of the art using a DCT or CVT (for example) as the transmission.  In paragraph 8, Locker also states that the current invention should be able to be used with a manual transmission as well.  In paragraph 11, Locker explains that the predicted differential speeds between the electric motor and drive wheel are calculated in the projected mathematical model, “with any speed ratios between the electric machine and the drive wheel” being taken into account.  For any DCT and manual transmission, this would include 1:1 and any CVT would include a 1:1 ratio as well.  
Since Locker teaches all the input variables and states of drive being known (when a table/matrix is filled in), the predicted mathematical model can be used for all the ratios of the transmission, including 1 (i.e. paragraphs 57 and 63).  
Applicant’s arguments have been considered, but are not persuasive.
Note to Applicant
	Claims 11 and 13 are considered to be broad and taught by the cited art.  Applicant is only claiming a projected mathematical model wherein a ratio of 1 within the transmission (among many) has been taken into consideration. Then the mathematical model is stored in a controller.  This is not considered to be an inventive concept.
	However, if the transmission ratio of the transmission is being considered in a different manner than the cited art (i.e. paragraphs 45-46 and 54 of the specification), limitations claiming this may overcome the cited art with models that do not consider the transmission ratio in the same manner.  As stated earlier, merely using the transmission ratio of 1 is not considered an inventive concept, and neither is projecting a mathematical model and storing it.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	




Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



October 28, 2022